416 N.W.2d 221 (1987)
227 Neb. 93
NEBRASKA MUTUAL INSURANCE CO., Appellant,
v.
FARMLAND INDUSTRIES, INC., et al., Appellees.
No. 86-054.
Supreme Court of Nebraska.
December 11, 1987.
Eugene L. Hillman of McCormack, Cooney, Mooney, Hillman & Pirtle, Omaha, for appellant.
Ronald H. Stave of Stave, Coffey & Swenson, P.C., Omaha, for appellees.
BOSLAUGH, WHITE, CAPORALE, SHANAHAN, and GRANT, JJ., and BRODKEY, J., Retired, and COLWELL, District Judge, Retired.
*222 PER CURIAM.
The appellant's brief that was filed May 6, 1986, contained no specific assignments of error as required by Neb.Rev.Stat. § 25-1919 (Reissue 1985) and Neb.Ct.R. of Prac. 9 D(1)(d) (rev. 1986).
Having reviewed the record and finding neither compliance with those rules nor plain error, we affirm the judgment.
AFFIRMED.